DECISION OF DISMISSAL
This matter is before the court on Plaintiffs' request for dismissal, conveyed to the court during the August 18, 2009, initial case management conference. Dale Hult (Hult) appeared for Plaintiffs. Geoff Bennett appeared for Defendant.
Plaintiffs appealed the value of their property, identified as Account 00678252, for the 2008-09 tax year. The home was partially completed as of the January 1, 2008, assessment date. The county board of property tax appeals (board) granted reductions in real market value (RMV), "exception" RMV (the value attributable to the partially completed home), maximum assessed value (MAV), and assessed value (AV). Plaintiffs were unsatisfied with the reductions and filed the instant appeal. Although the appeal was untimely, Plaintiffs alleged an error in value in excess of 20 percent, which gave the court authority to hear the matter under ORS 305.288(1).1
After some discussion during the August 18, 2009, proceeding, it became apparent that further informal discussion between the parties was unlikely to produce any agreement on the value. Accordingly, the court determined it appropriate to set matter for trial. Hult insisted on an in-person trial as opposed to a telephone proceeding, the latter being Defendant's preference *Page 2 
(presumably to save the time and expense of traveling to Salem for trial). The court selected a trial date of December 2, 2009. The court also granted Defendant's request for an inspection of the subject property because its method of valuing Plaintiffs' partially completed home is to determine the value as complete, and then apply the percent complete as of January 1, 2008, to arrive at a value of the property for the 2008-09 tax year. Hult objected to the inspection, and asked that the court dismiss his appeal. The court granted Hult's request.
Now, therefore,
IT IS THE DECISION OF THIS COURT that Plaintiffs' request for dismissal is granted.
Dated this ___ day of August 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Dan Robinson on August 28,2009. The Court filed and entered this document on August 28, 2009.
1 All references to the Oregon Revised Statutes (ORS) are to the 2007 edition. *Page 1